Citation Nr: 1415113	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  11-20 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in Atlanta, Georgia


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) health care system treatment without a copayment requirement for the period beginning October 23, 2008.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from January 1953 to December 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision of the VA Health Eligibility Center (HEC) in Atlanta, Georgia, which determined that the Veteran was responsible for copayment charges associated with VA medical care for the period beginning October 23, 2008.


FINDING OF FACT

The Veteran's gross household income for 2007 did not exceed the 2007 VA National Means Test threshold for a Veteran with one dependent.


CONCLUSION OF LAW

The criteria for entitlement to treatment in the VA healthcare system without a copayment requirement for the period beginning October 23, 2008 have been met. 38 U.S.C.A. §§ 1710, 1722, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.271, 3.272, 17.36 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA is required to furnish hospital care and medical services to any Veteran who is unable to defray the expenses of necessary care as determined under 38 U.S.C.A. § 1722(a).  38 U.S.C.A. § 1710(a)(2)(G).  For these purposes, as pertinent to this case, a Veteran will be considered to be unable to defray the expenses of necessary care if his attributable income is not greater than a specified income threshold. 38 U.S.C.A. § 1722(a)(3).  The income threshold is updated annually and published in the Federal Register.  See 38 U.S.C.A. § 1722(a); 38 C.F.R. § 3.29.  The threshold for income year 2007 was $34,117.00 for a Veteran with one dependent.

The Veteran was previously found to be exempt from VA copayment requirements. To maintain that status, he was required to keep VA informed of his financial status, and his income had to remain below the specified threshold.  However, information obtained via the Income Verification Match process appeared to indicate that the Veteran's gross household income for 2007 exceeded the applicable threshold.

In an August 2011 statement, the Veteran reported that his wife received an inheritance of $45,709.00 in 2006, which was invested in a mutual fund that same year.  In January 2007, they transferred their money to a different mutual fund.  Later in 2007, they sold all of their shares in the second fund.  The Veteran submitted a copy of his 2007 income tax return, including a Schedule D form for capital gains and losses, which corroborates his account of the above transactions.  He also submitted court documents showing his wife's inheritance received in 2006.

Therefore, for the purposes of determining whether the Veteran's 2007 income exceeded the relevant income threshold, an inheritance received by his wife in 2006 is not applicable.  Moreover, any profit realized from the sale of real or personal property is specifically excluded from countable income.  38 C.F.R. § 3.272(e).  Therefore, the money derived from the sale of mutual funds in 2007 is also not to be used in calculating whether the Veteran exceeded the 2007 income threshold.

When this money is excluded, the remaining evidence of record does not show that the Veteran's gross household income for 2007 exceeded $34,117.00.  

Therefore, the Veteran meets the requirements for VA treatment without a copayment for the period beginning October 23, 2008.


ORDER

Entitlement to VA health care system treatment without a copayment requirement beginning October 23, 2008, is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


